

116 HR 8181 IH: Jack Reynold’s Memory MediGap Expansion
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8181IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mrs. Axne introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII to provide for certain Medigap coverage for Medicare beneficiaries with end-stage renal disease, and for other purposes.1.Short titleThis Act may be cited as the Jack Reynold’s Memory MediGap Expansion. 2.Medigap coverage for beneficiaries with end-stage renal disease(a)Guaranteed availability of Medigap policies to all ESRD medicare beneficiaries(1)In generalSection 1882(s) of the Social Security Act (42 U.S.C. 1395ss(s)) is amended—(A)in paragraph (2)—(i)in subparagraph (A), by striking is 65 and all that follows through the period at the end and inserting the following:is—(i)65 years of age or older and is enrolled for benefits under part B; or(ii)is entitled to benefits under 226A(b) and is enrolled for benefits under part B.; and(ii)in subparagraph (D), in the matter preceding clause (i), by inserting (or is entitled to benefits under 226A(b)) after is 65 years of age or older; and(B)in paragraph (3)(B)—(i)in clause (ii), by inserting (or is entitled to benefits under 226A(b)) after is 65 years of age or older; and(ii)in clause (vi), by inserting (or under 226A(b)) after at age 65.(2)Effective dateThe amendments made by paragraph (1) shall apply to Medicare supplemental policies effective on or after January 1, 2022.(b)Additional enrollment period for certain individuals(1)One-time enrollment period(A)In generalIn the case of an individual described in paragraph (2), the Secretary of Health and Human Services shall establish a one-time enrollment period during which such an individual may enroll in any Medicare supplemental policy under section 1882 of the Social Security Act (42 U.S.C. 1395ss) of the individual’s choosing.(B)Enrollment periodThe enrollment period established under subparagraph (A) shall begin on January 1, 2022, and shall end June 30, 2022.(2)Individual describedAn individual described in this paragraph is an individual who—(A)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act under section 226A(b) of such Act (42 U.S.C. 426–1(b));(B)is enrolled for benefits under part B of such title XVIII; and(C)would not, but for the provisions of, and amendments made by, subsection (a) be eligible for the guaranteed issue of a Medicare supplemental policy under paragraph (2) or (3) of section 1882(s) of such Act (42 U.S.C. 1395ss(s)).3.Allowing individuals with kidney failure to retain access to private insurance(a)In generalSection 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended—(1)in the last sentence, by inserting and before January 1, 2021 after prior to such date; and(2)by adding at the end the following new sentence: Effective for items and services furnished on or after January 1, 2021 (with respect to periods beginning on or after the date that is 42 months prior to such date), clauses (i) and (ii) shall be applied by substituting 42-month for 12-month each place it appears..(b)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act. For purposes of determining an individual’s status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)), as amended by subsection (a), an individual who is within the coordinating period as of the date of enactment of this Act shall have that period extended to the full 42 months described in the last sentence of such section, as added by the amendment made by subsection (a)(2).